Name: Commission Regulation (EC) No 935/2003 of 28 May 2003 opening an invitation to tender for the refund on rye exports to certain third countries
 Type: Regulation
 Subject Matter: trade policy;  trade;  cooperation policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0935Commission Regulation (EC) No 935/2003 of 28 May 2003 opening an invitation to tender for the refund on rye exports to certain third countries Official Journal L 133 , 29/05/2003 P. 0045 - 0047Commission Regulation (EC) No 935/2003of 28 May 2003opening an invitation to tender for the refund on rye exports to certain third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(11) thereof,Whereas:(1) Given the present market situation for cereals an invitation to tender for the export refund on rye should be opened that conforms with Article 4 of Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for application of Council Regulation (EEC) No 1766/92 covering the granting of export refunds on cereals and the measures to be taken in the event of disturbance in the cereals sector(3), as last amended by Regulation (EC) No 1163/2002(4).(2) The tendering procedure rules to be followed when export refunds are set are contained in Regulation (EC) No 1501/95. Among these is a requirement to submit an export licence application and lodge security. The rate of this should be set.(3) A specific duration of validity needs to be set for the licences issued following this invitation. This validity should be appropriate to world market requirements for the 2003/04 marketing year.(4) So that all parties are equally treated all licences issued should have the same duration of validity.(5) To forestall reimportation refunds should be awarded only for exportation to third countries outside Europe.(6) Satisfactory operation of export tendering procedures requires that a minimum quantity be set and also a time limit and form of transmission of the tenders lodged with the competent authority.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. Under Article 4 of Regulation (EC) No 1501/95 an invitation to tender for the export refund is hereby opened.2. The invitation covers rye exports to any third country except Albania, Armenia, Azerbaijan, Belarus, Bosnia and Herzegovina, Bulgaria, Croatia, Cyprus, the Czech Republic, Estonia, the Faeroe Islands, Georgia, Hungary, Iceland, Kazakhstan, Kyrgyzstan, Latvia, Liechtenstein, Lithuania, Malta, Moldova, Norway, Poland, Romania, Russia, Serbia and Montenegro, Slovakia, Slovenia, Switzerland, Tajikistan, Turkmenistan, Ukraine and Uzbekistan.3. The invitation shall be open until 27 May 2004. During that period weekly awards shall be made. Quantities and tender submission dates for these shall be set out in the notice of invitation.Article 4(4) of Regulation (EC) No 1501/95 notwithstanding, the time limit for submission of tenders for the first part-award shall be 5 June 2003.Article 2Tenders shall not be valid if made for less than 1000 tonnes.Article 3The security referred to at (a) in Article 5(3) of Regulation (EC) No 1501/95 shall be EUR 12/tonne.Article 41. Article 23(1) of Commission Regulation (EC) No 1291/2000(5) notwithstanding, export licences issued in line with Article 8(1) of Regulation (EC) No 1501/95 shall for the purpose of determining their period of validity be considered to have been issued on the day on which the tender was lodged.2. Export licences issued following the invitation opened by this Regulation shall be valid from their date of issue as defined in paragraph 1 until the end of the fourth month following.Licences issued before 1 July 2003 may not however be used until that date.Article 5Tenders lodged must reach the Commission through the intermediary of the Member States within one and a half hours of expiry of the weekly time limit for lodging them stated in the notice of invitation. They must be transmitted in the form specified in the Annex.If no tenders are lodged Member States shall inform the Commission accordingly within the same time limit.The times set for lodging tenders shall be in Belgian time.Article 61. On the basis of the tenders lodged the Commission shall decide through the procedure indicated in Article 23(2) of Regulation (EEC) No 1766/92:- either to set a maximum export refund taking account of the factors listed in Article 1 of Regulation (EC) No 1501/95,- or to take no further action.2. If a maximum export refund is set awards shall be made to tenderers who offer the rate in question or a lower rate.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 152, 24.6.2000, p. 1.ANNEXWeekly award of refund on rye exports to certain third countries(Regulation (EC) No 935/2003)>PIC FILE= "L_2003133EN.004702.TIF">